DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [U.S. Pub. No. 2016/0104563] in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708] and Choi et al. [JP 2009-295927].
Regarding Claim 1, Jeong et al. shows a coil component (Figs. 1-3) comprising:
a plurality of coil patterns (40, 40) connected to each other to form a spiral shape (see Figs. 1-3, Paragraph [0032]);
a lead portion (see Fig. 2 and Drawing 1 below, lead portion LP) directly connected to an end portion of an outermost coil pattern (see Fig. 2 and Drawing 1 below, outermost coil pattern OCP) of the plurality of coil patterns (see Figs. 1-3); and

an external electrode (80) connected to the lead portion (see Figs. 1-3),
wherein the gap filling portion is spaced apart from an inward coil pattern (see Fig. 2 and Drawing 1 below, inward coil pattern ICP) by a first distance (see Fig. 2 and Drawing 1 below, distance D1), the outermost coil pattern is spaced apart from the inward coil pattern by a second distance (see Fig. 2 and Drawing 1 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 2 and Drawing 1 below, distance D1 and D2 substantially equal).
Jeong et al. does not explicitly disclose the first distance is substantially equal to the second distance and the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the gap filling portion is spaced apart from an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) by a first distance (see Fig. 4 and Drawing 2 below, distance D1), the outermost coil pattern is spaced apart from the inward coil pattern by a second distance (see Fig. 4 and Drawing 2 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 4 and Drawing 2 below, distance D1 and D2 substantially equal with element S, see Figs. 7-9).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first distance is substantially equal to the second distance as taught by Matsumoto for the first and second distances as disclosed by Jeong et al. to obtain desirable higher Q value (Paragraph [0007]).
Jeong et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Choi et al. for the lead portion as disclosed by Jeong et al. in view of Matsumoto to achieve good connection state to the terminal to prevent decrease in product characteristics and production yield (Paragraph [0042]) and enhance anchor effect (Paragraph [0045]).
Regarding Claim 2, Jeong et al. shows the gap filling portion is integral with the outermost coil pattern (see Fig. 2 and Drawing 1 below). Matsumoto also shows the gap filling portion is integral with the outermost coil pattern (see Fig. 4 and Drawing 2 below).
Regarding Claim 5, Matsumoto shows in a region in which the lead portion (34) and the outermost coil pattern are connected to each other (see Fig. 4 and Drawing 2 below), a spaced distance (S) between the outermost coil pattern and a coil pattern most adjacent thereto is substantially constant along a winding direction of the plurality of coil patterns (see Fig. 4 and Drawing 2 below, outermost coil pattern OCP and a coil pattern most adjacent thereto is substantially constant along a winding direction of elements 20, 10 by element S, see Figs. 7-9).
Regarding Claim 6, Jeong et al. shows a support member (20) supporting the plurality of coil patterns (see Figs. 1-3) and including a through hole in the center thereof (see Figs. 1-3, Paragraph [0030]).
Regarding Claim 7, Jeong et al. shows the through hole is filled with a magnetic material (55, Paragraph [0030]).

Regarding Claim 17, Jeong et al. shows a coil component (Figs. 1-3), comprising:
a lead portion (see Fig. 2 and Drawing 1 below, lead portion LP);
an external electrode (80) connected to the lead portion (see Figs. 1-3, see Fig. 2 and Drawing 7 below); and
a plurality of coil patterns (40, 40) connected to each other to form a spiral shape (see Figs. 1-3, Paragraph [0032]), including an outermost coil pattern (see Fig. 2 and Drawing 7 below, outermost coil pattern OCP) with a curved portion (see Fig. 2 and Drawing 7 below, first curved portion C1 and second curved portion C2) that includes:
a first curved portion (see Fig. 2 and Drawing 7 below, first curved portion C1) where the inner surface of the outermost coil pattern curves from being directed substantially toward the external electrode to being directed substantially parallel to the external electrode (see Fig. 2 and Drawing 7 below, the inner surface of the outermost coil pattern OCP curves from being directed substantially toward the external electrode 80 to being directed substantially parallel to the external electrode 80), and
a second curved portion (see Fig. 2 and Drawing 7 below, second curved portion C2) where the inner surface of the outermost coil pattern curves from being directed substantially parallel to the external electrode to being directed obliquely away from the external electrode (see Fig. 2 and Drawing 7 below, the inner surface of the outermost coil pattern OCP curves from being directed substantially parallel to the external electrode 80 to being directed obliquely away from the external electrode 80);

Jeong et al. does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the plurality of coil patterns (20, 10) have a circular spiral shape which will have curved portion.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have curved portion as taught by Matsumoto for the device as disclosed by Jeong et al. to obtain desirable higher Q value (Paragraph [0007]).
Jeong et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Choi et al. shows a device (Figs. 7-9 and Fig. 4) teaching and suggesting the lead portion (80 or 32) includes an opening (see Figs. 7-9 and Fig. 4, an opening between adjacent elements 85 or 35) filled with a magnetic material (see Figs. 7-9 and Fig. 4, opening is filled with magnetic material such as ferrite, Paragraphs [0030], [0034], [0040]-[0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Choi et al. for the lead portion as disclosed by Jeong et al. in view of Matsumoto to achieve good connection state to the terminal to prevent decrease in product characteristics and production yield (Paragraph [0042]) and enhance anchor effect (Paragraph [0045]).
Regarding Claim 18, Jeong et al. shows the lead portion comprises a first lead portion (see Fig. 2 and Drawing 7 below, first lead portion L1) extending from the first curved portion of the curved portion to the external electrode (see Fig. 2 and Drawing 7 below) and a second lead portion (see Fig. 2 and Drawing 7 below, second lead portion L2) extending from the second 
wherein the first and second lead portions are spaced apart from each other (see Fig. 2 and Drawing 7 below, first lead portion L1 and second lead portion L2 are spaced apart from each other).
Choi et al. also shows the first (top portion of element 80 or 32) and second (bottom portion of element 80 or 32) lead portions are spaced apart from each other (see Figs. 7-9 and Fig. 4).
Regarding Claim 19, Jeong et al. shows an inward coil pattern (see Fig. 2 and Drawings 1 and 7 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 2 and Drawings 1 and 7 below),
wherein a first distance (see Fig. 2 and Drawings 1 and 7 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 2 and Drawings 1 and 7 below) is substantially equal to a second distance (see Fig. 2 and Drawings 1 and 7 below, distance D1) between a distal end of the second curved portion and the inward coil pattern (see Fig. 2 and Drawings 1 and 7 below, distance D2 and distance D1 are substantially equal).
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 4 and Drawing 2 below), wherein a first distance (see Fig. 4 and Drawings 2 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 4 and Drawing 2 below) is substantially equal to a second distance (see Fig. 4 and Drawing 2 below, distance D1) between a distal end of the second curved portion and the inward coil pattern (see Fig. 4 and Drawing 2 below, distance D2 and distance D1 are substantially equal with element S, see Figs. 7-9).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Matsumoto et al. and Choi et al. as applied to claim 1 above, and further in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 3, Jeong et al. in view of Matsumoto et al. and Choi et al. shows the claimed invention as applied above but does not show an insulating wall between the plurality of coil patterns.
Nakamura et al. shows a device (Figs. 1A-2) teaching and suggesting an insulating wall (41, 42) between the plurality of coil patterns (33A, 37A, Paragraphs [0027], [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating wall between the plurality of coil patterns as taught by Nakamura et al. for the first and second distances as disclosed by Jeong et al. in view of Matsumoto and Choi et al. to facilitate insulation to prevent shorting of coils (Paragraphs [0027], [0033]).
Regarding Claim 4, Nakamura et al. shows an insulator (51, 52) on an upper surface of the insulating wall (see Figs. 1A-2, Paragraphs [0028], [0035]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Matsumoto et al. and Choi et al. as applied to claim 17 above, and further in view of Choi et al. [KR 2015127490] (hereinafter as “Choi ‘490”).
Regarding Claim 20, Jeong et al. shows an inward coil pattern (see Fig. 2 and Drawing 1 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 2 and Drawing 1 below).
Jeong et al. in view of Matsumoto et al. and Choi et al. does not show a space between the inward coil pattern and a distal end of the second curved portion is substantially filled by an insulating material.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a space between the inward coil pattern and a distal end of the second curved portion is substantially filled by an insulating material as taught by Choi ‘490 for the device as disclosed by Jeong et al. in view of Matsumoto et al. and Choi et al. to facilitate insulation to prevent shorting of circuits.

Claims 1-2, 5-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. [U.S. Pub. No. 2013/0249662] in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708] and Choi et al. [JP 2009-295927].
Regarding Claim 1, Tonoyama et al. shows a coil component (Figs. 1-4) comprising:
a plurality of coil patterns (18A, 18B) connected to each other to form a spiral shape (see Figs. 1-4, Paragraph [0036]);
a lead portion (see Fig. 2 and Drawing 3 below, lead portion LP) directly connected to an end portion of an outermost coil pattern (see Fig. 2 and Drawing 3 below, outermost coil pattern OCP) of the plurality of coil patterns (see Figs. 1-4); and
a gap filling portion (see Fig. 2 and Drawing 3 below, gap filling portion GFP) containing a conductive metal (gap filling portion GFP is part of element 18A, 18B, Paragraph [0036]) and at a distal end of the outermost coil pattern (see Fig. 2 and Drawing 3 below);
an external electrode (14A) connected to the lead portion (see Figs. 1-4),
wherein the gap filling portion is spaced apart from an inward coil pattern (see Fig. 2 and Drawing 3 below, inward coil pattern ICP) by a first distance (see Fig. 2 and Drawing 3 below, 
Tonoyama et al. does not explicitly disclose the first distance is substantially equal to the second distance and the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the gap filling portion is spaced apart from an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) by a first distance (see Fig. 4 and Drawing 2 below, distance D1), the outermost coil pattern is spaced apart from the inward coil pattern by a second distance (see Fig. 4 and Drawing 2 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 4 and Drawing 2 below, distance D1 and D2 substantially equal with element S, see Figs. 7-9).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first distance is substantially equal to the second distance as taught by Matsumoto for the first and second distances as disclosed by Tonoyama et al. to obtain desirable higher Q value (Paragraph [0007]).
Tonoyama et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Choi et al. shows a device (Figs. 7-9 and Fig. 4) teaching and suggesting the lead portion (80 or 32) includes an opening (see Figs. 7-9 and Fig. 4, an opening between adjacent elements 85 or 35) filled with a magnetic material (see Figs. 7-9 and Fig. 4, opening is filled with magnetic material such as ferrite, Paragraphs [0030], [0034], [0040]-[0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Choi et al. for the lead portion as disclosed by Jeong et al. in 
Regarding Claim 2, Tonoyama et al. shows the gap filling portion is integral with the outermost coil pattern (see Fig. 2 and Drawing 3 below). Matsumoto also shows the gap filling portion is integral with the outermost coil pattern (see Fig. 4 and Drawing 2 below).
Regarding Claim 5, Matsumoto shows in a region in which the lead portion (34) and the outermost coil pattern are connected to each other (see Fig. 4 and Drawing 2 below), a spaced distance (S) between the outermost coil pattern and a coil pattern most adjacent thereto is substantially constant along a winding direction of the plurality of coil patterns (see Fig. 4 and Drawing 2 below, outermost coil pattern OCP and a coil pattern most adjacent thereto is substantially constant along a winding direction of elements 20, 10 by element S, see Figs. 7-9).
Regarding Claim 6, Tonoyama et al. shows a support member (16) supporting the plurality of coil patterns (see Figs. 1-4) and including a through hole (16a) in the center thereof (see Figs. 1-4, Paragraph [0037]).
Regarding Claim 7, Tonoyama et al. shows the through hole is filled with a magnetic material (21, Paragraph [0037]).
Regarding Claim 8, Matsumoto shows a radius of curvature of the outermost coil pattern is substantially constant in a winding direction of the plurality of coil patterns (element 20, 10 have a circular shape with element S and therefore a radius of curvature of the outermost coil pattern is substantially constant in a winding direction of elements 20, 10, Paragraph [0032], Figs. 7-9).
Regarding Claim 17, Tonoyama et al. shows a coil component (Figs. 1-4), comprising:
a lead portion (see Fig. 2 and Drawing 3 below, lead portion LP);

a plurality of coil patterns (18A, 18B) connected to each other to form a spiral shape (see Figs. 1-4, Paragraph [0036]), including an outermost coil pattern (see Fig. 2 and Drawing 8 below, outermost coil pattern OCP) with a curved portion (see Fig. 2 and Drawing 8 below, first curved portion C1 and second curved portion C2) that includes:
a first curved portion (see Fig. 2 and Drawing 8 below, first curved portion C1) where the inner surface of the outermost coil pattern curves from being directed substantially toward the external electrode to being directed substantially parallel to the external electrode (see Fig. 2 and Drawing 8 below, the inner surface of the outermost coil pattern OCP curves from being directed substantially toward the external electrode 14A to being directed substantially parallel to the external electrode 14A), and
a second curved portion (see Fig. 2 and Drawing 8 below, second curved portion C2) where the inner surface of the outermost coil pattern curves from being directed substantially parallel to the external electrode to being directed obliquely away from the external electrode (see Fig. 2 and Drawing 8 below, the inner surface of the outermost coil pattern OCP curves from being directed substantially parallel to the external electrode 14A to being directed obliquely away from the external electrode 14A);
wherein the lead portion (see Fig. 2 and Drawing 8 below, lead portion LP) is directly connected to the curved portion of the outermost coil pattern (see Fig. 2 and Drawing 8 below).
Tonoyama et al. does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the plurality of coil patterns (20, 10) have a circular spiral shape which will have curved portion.

Tonoyama et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Choi et al. shows a device (Figs. 7-9 and Fig. 4) teaching and suggesting the lead portion (80 or 32) includes an opening (see Figs. 7-9 and Fig. 4, an opening between adjacent elements 85 or 35) filled with a magnetic material (see Figs. 7-9 and Fig. 4, opening is filled with magnetic material such as ferrite, Paragraphs [0030], [0034], [0040]-[0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Choi et al. for the lead portion as disclosed by Tonoyama et al. in view of Matsumoto to achieve good connection state to the terminal to prevent decrease in product characteristics and production yield (Paragraph [0042]) and enhance anchor effect (Paragraph [0045]).
Regarding Claim 18, Tonoyama et al. shows the lead portion comprises a first lead portion (see Fig. 2 and Drawing 8 below, first lead portion L1) extending from the first curved portion of the curved portion to the external electrode (see Fig. 2 and Drawing 8 below) and a second lead portion (see Fig. 2 and Drawing 8 below, second lead portion L2) extending from the second curved portion of the curved portion to the external electrode (see Fig. 2 and Drawing 8 below), and
wherein the first and second lead portions are spaced apart from each other (see Fig. 2 and Drawing 8 below, first lead portion L1 and second lead portion L2 are spaced apart from each other).

Regarding Claim 19, Tonoyama et al. shows an inward coil pattern (see Fig. 2 and Drawings 3 and 8 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 2 and Drawings 3 and 8 below),
wherein a first distance (see Fig. 2 and Drawings 3 and 8 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 2 and Drawings 3 and 8 below) is substantially equal to a second distance (see Fig. 2 and Drawings 3 and 8 below, distance D1) between a distal end of the second curved portion and the inward coil pattern (see Fig. 2 and Drawings 3 and 8 below, distance D2 and distance D1 are substantially equal).
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 4 and Drawing 2 below), wherein a first distance (see Fig. 4 and Drawings 2 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 4 and Drawing 2 below) is substantially equal to a second distance (see Fig. 4 and Drawing 2 below, distance D1) between a distal end of the second curved portion and the inward coil pattern (see Fig. 4 and Drawing 2 below, distance D2 and distance D1 are substantially equal with element S, see Figs. 7-9).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. in view of Matsumoto et al. and Choi et al. as applied to claim 1 above, and further in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 3, Tonoyama et al. in view of Matsumoto et al. and Choi et al. shows the claimed invention as applied above but does not show an insulating wall between the plurality of coil patterns.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating wall between the plurality of coil patterns as taught by Nakamura et al. for the first and second distances as disclosed by Tonoyama et al. in view of Matsumoto and Choi et al. to facilitate insulation to prevent shorting of coils (Paragraphs [0027], [0033]).
Regarding Claim 4, Nakamura et al. shows an insulator (51, 52) on an upper surface of the insulating wall (see Figs. 1A-2, Paragraphs [0028], [0035]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. in view of Matsumoto et al. and Choi et al. as applied to claim 17 above, and further in view of Choi et al. [KR 2015127490] (hereinafter as “Choi ‘490”).
Regarding Claim 20, Tonoyama et al. shows an inward coil pattern (see Fig. 2 and Drawing 3 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 2 and Drawing 3 below).
Tonoyama et al. in view of Matsumoto et al. and Choi et al. does not show a space between the inward coil pattern and a distal end of the second curved portion is substantially filled by an insulating material.
Choi ‘490 shows an electronic component (Figs. 1-2b) teaching and suggesting a space (see Figs. 2a-2b, space at element 30) between the inward coil pattern (see Fig. 2b and Drawing 9 below, inward coil pattern ICP) and a distal end (see Fig. 2b and Drawing 9 below, distal end DE) of the second curved portion is substantially filled by an insulating material (30, Paragraph [0056], see Figs. 2a-2b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a space between the inward coil pattern and a distal .

Claims 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [KR 2015127490] in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708] and Choi et al. [JP 2009-295927] (hereinafter as “Choi ‘927”).
Regarding Claim 9, Choi et al. shows a coil component (Figs. 1-2b) comprising:
a plurality of coil patterns (41, 42) connected to each other to form a spiral shape (Paragraph [0045]);
a lead portion (see Fig. 2b and Drawing 4 below, lead portion LP) connected to an end portion of a coil pattern (41) of the plurality of coil patterns (see Figs. 1-2b); and
a through via (see Fig. 2b and Drawing 4 below, Paragraphs [0045]-[0046], via V) directly connected to an innermost coil pattern (see Fig. 2b and Drawing 4 below, innermost coil pattern ICP) of the plurality of coil patterns (see Figs. 1-2b); and
a gap filling portion (see Fig. 2b and Drawing 4 below, gap filling portion GFP) containing a conductive material (gap filling portion GFP is part of via V, Paragraph [0046]) and at the through via (see Figs. 1-2b),
wherein the gap filling portion is spaced apart from an outward coil pattern (see Fig. 2b and Drawing 4 below, inward coil pattern ICP) by a first distance (see Fig. 2b and Drawing 4 below, distance D1), the innermost coil pattern is spaced apart from the outward coil pattern by a second distance (see Fig. 2b and Drawing 4 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 2b and Drawing 4 below, distance D1 and D2 substantially equal).
Choi et al. does not explicitly disclose the first distance is substantially equal to the second distance and the lead portion includes an opening filled with a magnetic material.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first distance is substantially equal to the second distance as taught by Matsumoto for the first and second distances as disclosed by Choi et al. to obtain desirable higher Q value (Paragraph [0007]).
Choi et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Choi ‘927 shows a device (Figs. 7-9 and Fig. 4) teaching and suggesting the lead portion (80 or 32) includes an opening (see Figs. 7-9 and Fig. 4, an opening between adjacent elements 85 or 35) filled with a magnetic material (see Figs. 7-9 and Fig. 4, opening is filled with magnetic material such as ferrite, Paragraphs [0030], [0034], [0040]-[0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Choi ‘927 for the lead portion as disclosed by Choi et al. in view of Matsumoto to achieve good connection state to the terminal to prevent decrease in product characteristics and production yield (Paragraph [0042]) and enhance anchor effect (Paragraph [0045]).
Regarding Claim 10, Choi et al. shows the gap filling portion is integral with the through via (see Fig. 2b and Drawing 4 below). Matsumoto also shows the gap filling portion is integral with the through via (see Fig. 4 and Drawing 5 below).

Regarding Claim 13, Choi et al. shows a support member (20) supporting the plurality of coil patterns (41, 42) and including a through hole (70) in the center thereof (see Fig. 2b, Paragraph [0049]).
Regarding Claim 14, Choi et al. shows the through hole is filled with a magnetic material (55, Paragraph [0050]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Matsumoto et al. and Choi ‘927 as applied to claim 9 above, and further in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 12, Choi et al. in view of Matsumoto et al. and Choi ‘927 shows the claimed invention as applied above but does not show an insulating wall between the plurality of coil patterns.
Nakamura et al. shows a device (Figs. 1A-2) teaching and suggesting an insulating wall (41, 42) between the plurality of coil patterns (33A, 37A, Paragraphs [0027], [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating wall between the plurality of coil patterns as taught by Nakamura et al. for the first and second distances as disclosed by Choi et al. in view of Matsumoto and Choi ‘927 to facilitate insulation to prevent shorting of coils (Paragraphs [0027], [0033]).

Claims 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [KR 2015127490] in view of Hattori et al. [JP 2015-035464] and Choi et al. [JP 2009-295927] (hereinafter as “Choi ‘927”).
Regarding Claim 21, Choi et al. shows a coil component (Figs. 1-2b), comprising:
a plurality of coil patterns (41, 42) connected to each other to form a spiral shape (Paragraph [0045]), including an innermost coil pattern (see Fig. 2b and Drawing 4 below, innermost coil pattern ICP) and an outward coil pattern (see Fig. 2b and Drawing 4 below, outward coil pattern OCP) adjacent to and spaced apart from the innermost coil pattern (see Fig. 2b and Drawing 4 below); and
a lead portion (see Fig. 2b and Drawing 4 below, lead portion LP) connected to an end portion of a coil pattern (41) of the plurality of coil patterns (see Figs. 1-2b); and
a through via (see Fig. 2b and Drawing 4 below, Paragraphs [0045]-[0046], via V) directly connected to the innermost coil pattern (see Fig. 2b and Drawing 4 below, innermost coil pattern ICP) of the plurality of coil patterns (see Figs. 1-2b),
wherein the through via has a shape including a first side substantially parallel to the outward coil pattern (see Fig. 2b and Drawings 4 and 6 below, edge E1), a second side connected to the first side (see Fig. 2b and Drawings 4 and 6 below, edge E2) and at an angle to the first side equal to or less than 90° (see Fig. 2b and Drawing 6 below, an angle is equal to or less than 90°), and a curved side (see Fig. 2b and Drawings 4 and 6 below, curved side CS).
Choi et al. does not explicitly disclose a curved side and the lead portion includes an opening filled with a magnetic material.
Hattori et al. shows a device (Figs. 1-4) teaching and suggesting the through via (21c) have a curved side (see Figs. 1-4, Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a curved side as taught by Hattori et al. for the through via as disclosed by Choi et al. to facilitate electrical connection to an adjacent coil.

Choi ‘927 shows a device (Figs. 7-9 and Fig. 4) teaching and suggesting the lead portion (80 or 32) includes an opening (see Figs. 7-9 and Fig. 4, an opening between adjacent elements 85 or 35) filled with a magnetic material (see Figs. 7-9 and Fig. 4, opening is filled with magnetic material such as ferrite, Paragraphs [0030], [0034], [0040]-[0046]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Choi ‘927 for the lead portion as disclosed by Choi et al. in view of Hattori et al. to achieve good connection state to the terminal to prevent decrease in product characteristics and production yield (Paragraph [0042]) and enhance anchor effect (Paragraph [0045]).
Regarding Claim 22, Choi et al. shows the angle is substantially 90° (see Fig. 2b and Drawing 6 below, the angle is substantially 90°). Hattori et al. shows the curved side has a substantially constant radius of curvature (see Figs. 1-4, element 21c is circular and will have a substantially constant radius of curvature).
Regarding Claim 24, Choi et al. shows a space (see Figs. 2a-2b, space at element 30) between the outward coil pattern and the through via (see Figs. 2a-2b and Drawings 4 and 6) where it forms the angle is substantially filled by an insulating material (30, Paragraph [0056]).




Claims 1-2, 5-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [U.S. Pub. No. 2016/0104563] in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708] and Sasamori et al. [U.S. Pub. No. 2014/0062638].
Regarding Claim 1, Jeong et al. shows a coil component (Figs. 1-3) comprising:
a plurality of coil patterns (40, 40) connected to each other to form a spiral shape (see Figs. 1-3, Paragraph [0032]);
a lead portion (see Fig. 2 and Drawing 1 below, lead portion LP) directly connected to an end portion of an outermost coil pattern (see Fig. 2 and Drawing 1 below, outermost coil pattern OCP) of the plurality of coil patterns (see Figs. 1-3); and
a gap filling portion (see Fig. 2 and Drawing 1 below, gap filling portion GFP) containing a conductive metal (gap filling portion GFP is part of element 40, Paragraph [0046]) and at a distal end of the outermost coil pattern (see Fig. 2 and Drawing 1 below);
an external electrode (80) connected to the lead portion (see Figs. 1-3),
wherein the gap filling portion is spaced apart from an inward coil pattern (see Fig. 2 and Drawing 1 below, inward coil pattern ICP) by a first distance (see Fig. 2 and Drawing 1 below, distance D1), the outermost coil pattern is spaced apart from the inward coil pattern by a second distance (see Fig. 2 and Drawing 1 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 2 and Drawing 1 below, distance D1 and D2 substantially equal).
Jeong et al. does not explicitly disclose the first distance is substantially equal to the second distance and the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the gap filling portion is spaced apart from an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) by a first distance (see Fig. 4 and Drawing 2 below, distance D1), the outermost coil pattern is spaced apart from the inward coil pattern by a second distance (see Fig. 4 and Drawing 2 below, distance D2), and the first distance is substantially equal to 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first distance is substantially equal to the second distance as taught by Matsumoto for the first and second distances as disclosed by Jeong et al. to obtain desirable higher Q value (Paragraph [0007]).
Jeong et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Sasamori et al. shows a device (Figs. 4-5) teaching and suggesting the lead portion (41B or 51B) includes an opening (see Figs. 4-5 and Drawing 10 below, opening O) filled with a magnetic material (see Figs. 4-5 and Drawing 10 below, opening O is filled with magnetic material form core 42, Paragraphs [0039], [0042], [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Sasamori et al. for the lead portion as disclosed by Jeong et al. in view of Matsumoto to facilitate magnetic coupling and achieve spring characteristics to make contacts strongly (Paragraph [0043]).
Regarding Claim 2, Jeong et al. shows the gap filling portion is integral with the outermost coil pattern (see Fig. 2 and Drawing 1 below). Matsumoto also shows the gap filling portion is integral with the outermost coil pattern (see Fig. 4 and Drawing 2 below).
Regarding Claim 5, Matsumoto shows in a region in which the lead portion (34) and the outermost coil pattern are connected to each other (see Fig. 4 and Drawing 2 below), a spaced distance (S) between the outermost coil pattern and a coil pattern most adjacent thereto is substantially constant along a winding direction of the plurality of coil patterns (see Fig. 4 and Drawing 2 below, outermost coil pattern OCP and a coil pattern most adjacent thereto 
Regarding Claim 6, Jeong et al. shows a support member (20) supporting the plurality of coil patterns (see Figs. 1-3) and including a through hole in the center thereof (see Figs. 1-3, Paragraph [0030]).
Regarding Claim 7, Jeong et al. shows the through hole is filled with a magnetic material (55, Paragraph [0030]).
Regarding Claim 8, Matsumoto shows a radius of curvature of the outermost coil pattern is substantially constant in a winding direction of the plurality of coil patterns (element 20, 10 have a circular shape with element S and therefore a radius of curvature of the outermost coil pattern is substantially constant in a winding direction of elements 20, 10, Paragraph [0032], Figs. 7-9).
Regarding Claim 17, Jeong et al. shows a coil component (Figs. 1-3), comprising:
a lead portion (see Fig. 2 and Drawing 1 below, lead portion LP);
an external electrode (80) connected to the lead portion (see Figs. 1-3, see Fig. 2 and Drawing 7 below); and
a plurality of coil patterns (40, 40) connected to each other to form a spiral shape (see Figs. 1-3, Paragraph [0032]), including an outermost coil pattern (see Fig. 2 and Drawing 7 below, outermost coil pattern OCP) with a curved portion (see Fig. 2 and Drawing 7 below, first curved portion C1 and second curved portion C2) that includes:
a first curved portion (see Fig. 2 and Drawing 7 below, first curved portion C1) where the inner surface of the outermost coil pattern curves from being directed substantially toward the external electrode to being directed substantially parallel to the external electrode (see Fig. 2 and Drawing 7 below, the inner surface of the outermost coil pattern OCP curves from being directed substantially toward the external electrode 80 to being directed substantially parallel to the external electrode 80), and

wherein the lead portion (see Fig. 2 and Drawing 7 below, lead portion LP) is directly connected to the curved portion of the outermost coil pattern (see Fig. 2 and Drawing 7 below).
Jeong et al. does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the plurality of coil patterns (20, 10) have a circular spiral shape which will have curved portion.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have curved portion as taught by Matsumoto for the device as disclosed by Jeong et al. to obtain desirable higher Q value (Paragraph [0007]).
Jeong et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Sasamori et al. shows a device (Figs. 4-5) teaching and suggesting the lead portion (41B or 51B) includes an opening (see Figs. 4-5 and Drawing 10 below, opening O) filled with a magnetic material (see Figs. 4-5 and Drawing 10 below, opening O is filled with magnetic material form core 42, Paragraphs [0039], [0042], [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Sasamori et al. for the lead portion as disclosed by Jeong et al. in view of Matsumoto to facilitate magnetic coupling and achieve spring characteristics to make contacts strongly (Paragraph [0043]).

wherein the first and second lead portions are spaced apart from each other (see Fig. 2 and Drawing 7 below, first lead portion L1 and second lead portion L2 are spaced apart from each other).
Sasamori et al. also shows the first (top portion of element 41B or 51B) and second (bottom portion of element 41B or 51B) lead portions are spaced apart from each other (see Figs. 4-5).
Regarding Claim 19, Jeong et al. shows an inward coil pattern (see Fig. 2 and Drawings 1 and 7 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 2 and Drawings 1 and 7 below),
wherein a first distance (see Fig. 2 and Drawings 1 and 7 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 2 and Drawings 1 and 7 below) is substantially equal to a second distance (see Fig. 2 and Drawings 1 and 7 below, distance D1) between a distal end of the second curved portion and the inward coil pattern (see Fig. 2 and Drawings 1 and 7 below, distance D2 and distance D1 are substantially equal).
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 4 and Drawing 2 below), wherein a first distance (see Fig. 4 and Drawings 2 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 4 and Drawing 2 below) is substantially equal to a second distance (see Fig. 4 and Drawing 2 below, distance D1) between a distal end of the  the inward coil pattern (see Fig. 4 and Drawing 2 below, distance D2 and distance D1 are substantially equal with element S, see Figs. 7-9).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Matsumoto et al. and Sasamori et al. as applied to claim 1 above, and further in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 3, Jeong et al. in view of Matsumoto et al. and Sasamori et al. shows the claimed invention as applied above but does not show an insulating wall between the plurality of coil patterns.
Nakamura et al. shows a device (Figs. 1A-2) teaching and suggesting an insulating wall (41, 42) between the plurality of coil patterns (33A, 37A, Paragraphs [0027], [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating wall between the plurality of coil patterns as taught by Nakamura et al. for the first and second distances as disclosed by Jeong et al. in view of Matsumoto and Sasamori et al. to facilitate insulation to prevent shorting of coils (Paragraphs [0027], [0033]).
Regarding Claim 4, Nakamura et al. shows an insulator (51, 52) on an upper surface of the insulating wall (see Figs. 1A-2, Paragraphs [0028], [0035]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. in view of Matsumoto et al. and Sasamori et al. as applied to claim 17 above, and further in view of Choi et al. [KR 2015127490].
Regarding Claim 20, Jeong et al. shows an inward coil pattern (see Fig. 2 and Drawing 1 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 2 and Drawing 1 below).

Choi et al. shows an electronic component (Figs. 1-2b) teaching and suggesting a space (see Figs. 2a-2b, space at element 30) between the inward coil pattern (see Fig. 2b and Drawing 9 below, inward coil pattern ICP) and a distal end (see Fig. 2b and Drawing 9 below, distal end DE) of the second curved portion is substantially filled by an insulating material (30, Paragraph [0056], see Figs. 2a-2b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a space between the inward coil pattern and a distal end of the second curved portion is substantially filled by an insulating material as taught by Choi et al. for the device as disclosed by Jeong et al. in view of Matsumoto et al. and Sasamori et al. to facilitate insulation to prevent shorting of circuits.

Claims 1-2, 5-8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. [U.S. Pub. No. 2013/0249662] in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708] and Sasamori et al. [U.S. Pub. No. 2014/0062638].
Regarding Claim 1, Tonoyama et al. shows a coil component (Figs. 1-4) comprising:
a plurality of coil patterns (18A, 18B) connected to each other to form a spiral shape (see Figs. 1-4, Paragraph [0036]);
a lead portion (see Fig. 2 and Drawing 3 below, lead portion LP) directly connected to an end portion of an outermost coil pattern (see Fig. 2 and Drawing 3 below, outermost coil pattern OCP) of the plurality of coil patterns (see Figs. 1-4); and
a gap filling portion (see Fig. 2 and Drawing 3 below, gap filling portion GFP) containing a conductive metal (gap filling portion GFP is part of element 18A, 18B, Paragraph [0036]) and at a distal end of the outermost coil pattern (see Fig. 2 and Drawing 3 below);

wherein the gap filling portion is spaced apart from an inward coil pattern (see Fig. 2 and Drawing 3 below, inward coil pattern ICP) by a first distance (see Fig. 2 and Drawing 3 below, distance D1), the outermost coil pattern is spaced apart from the inward coil pattern by a second distance (see Fig. 2 and Drawing 3 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 2 and Drawing 3 below, distance D1 and D2 substantially equal).
Tonoyama et al. does not explicitly disclose the first distance is substantially equal to the second distance and the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the gap filling portion is spaced apart from an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) by a first distance (see Fig. 4 and Drawing 2 below, distance D1), the outermost coil pattern is spaced apart from the inward coil pattern by a second distance (see Fig. 4 and Drawing 2 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 4 and Drawing 2 below, distance D1 and D2 substantially equal with element S, see Figs. 7-9).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first distance is substantially equal to the second distance as taught by Matsumoto for the first and second distances as disclosed by Tonoyama et al. to obtain desirable higher Q value (Paragraph [0007]).
Tonoyama et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Sasamori et al. shows a device (Figs. 4-5) teaching and suggesting the lead portion (41B or 51B) includes an opening (see Figs. 4-5 and Drawing 10 below, opening O) filled with a magnetic material (see Figs. 4-5 and Drawing 10 below, opening O is filled with magnetic material form core 42, Paragraphs [0039], [0042], [0043]).

Regarding Claim 2, Tonoyama et al. shows the gap filling portion is integral with the outermost coil pattern (see Fig. 2 and Drawing 3 below). Matsumoto also shows the gap filling portion is integral with the outermost coil pattern (see Fig. 4 and Drawing 2 below).
Regarding Claim 5, Matsumoto shows in a region in which the lead portion (34) and the outermost coil pattern are connected to each other (see Fig. 4 and Drawing 2 below), a spaced distance (S) between the outermost coil pattern and a coil pattern most adjacent thereto is substantially constant along a winding direction of the plurality of coil patterns (see Fig. 4 and Drawing 2 below, outermost coil pattern OCP and a coil pattern most adjacent thereto is substantially constant along a winding direction of elements 20, 10 by element S, see Figs. 7-9).
Regarding Claim 6, Tonoyama et al. shows a support member (16) supporting the plurality of coil patterns (see Figs. 1-4) and including a through hole (16a) in the center thereof (see Figs. 1-4, Paragraph [0037]).
Regarding Claim 7, Tonoyama et al. shows the through hole is filled with a magnetic material (21, Paragraph [0037]).
Regarding Claim 8, Matsumoto shows a radius of curvature of the outermost coil pattern is substantially constant in a winding direction of the plurality of coil patterns (element 20, 10 have a circular shape with element S and therefore a radius of curvature of the outermost coil pattern is substantially constant in a winding direction of elements 20, 10, Paragraph [0032], Figs. 7-9).
Regarding Claim 17, Tonoyama et al. shows a coil component (Figs. 1-4), comprising:

an external electrode (14A) connected to the lead portion (see Fig. 2 and Drawing 8 below); and
a plurality of coil patterns (18A, 18B) connected to each other to form a spiral shape (see Figs. 1-4, Paragraph [0036]), including an outermost coil pattern (see Fig. 2 and Drawing 8 below, outermost coil pattern OCP) with a curved portion (see Fig. 2 and Drawing 8 below, first curved portion C1 and second curved portion C2) that includes:
a first curved portion (see Fig. 2 and Drawing 8 below, first curved portion C1) where the inner surface of the outermost coil pattern curves from being directed substantially toward the external electrode to being directed substantially parallel to the external electrode (see Fig. 2 and Drawing 8 below, the inner surface of the outermost coil pattern OCP curves from being directed substantially toward the external electrode 14A to being directed substantially parallel to the external electrode 14A), and
a second curved portion (see Fig. 2 and Drawing 8 below, second curved portion C2) where the inner surface of the outermost coil pattern curves from being directed substantially parallel to the external electrode to being directed obliquely away from the external electrode (see Fig. 2 and Drawing 8 below, the inner surface of the outermost coil pattern OCP curves from being directed substantially parallel to the external electrode 14A to being directed obliquely away from the external electrode 14A);
wherein the lead portion (see Fig. 2 and Drawing 8 below, lead portion LP) is directly connected to the curved portion of the outermost coil pattern (see Fig. 2 and Drawing 8 below).
Tonoyama et al. does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting the plurality of coil patterns (20, 10) have a circular spiral shape which will have curved portion.

Tonoyama et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Sasamori et al. shows a device (Figs. 4-5) teaching and suggesting the lead portion (41B or 51B) includes an opening (see Figs. 4-5 and Drawing 10 below, opening O) filled with a magnetic material (see Figs. 4-5 and Drawing 10 below, opening O is filled with magnetic material form core 42, Paragraphs [0039], [0042], [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Sasamori et al. for the lead portion as disclosed by Jeong et al. in view of Matsumoto to facilitate magnetic coupling and achieve spring characteristics to make contacts strongly (Paragraph [0043]).
Regarding Claim 18, Tonoyama et al. shows the lead portion comprises a first lead portion (see Fig. 2 and Drawing 8 below, first lead portion L1) extending from the first curved portion of the curved portion to the external electrode (see Fig. 2 and Drawing 8 below) and a second lead portion (see Fig. 2 and Drawing 8 below, second lead portion L2) extending from the second curved portion of the curved portion to the external electrode (see Fig. 2 and Drawing 8 below), and
wherein the first and second lead portions are spaced apart from each other (see Fig. 2 and Drawing 8 below, first lead portion L1 and second lead portion L2 are spaced apart from each other).
Sasamori et al. also shows the first (top portion of element 41B or 51B) and second (bottom portion of element 41B or 51B) lead portions are spaced apart from each other (see Figs. 4-5).
 the outermost coil pattern (see Fig. 2 and Drawings 3 and 8 below),
wherein a first distance (see Fig. 2 and Drawings 3 and 8 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 2 and Drawings 3 and 8 below) is substantially equal to a second distance (see Fig. 2 and Drawings 3 and 8 below, distance D1) between a distal end of the second curved portion and the inward coil pattern (see Fig. 2 and Drawings 3 and 8 below, distance D2 and distance D1 are substantially equal).
Matsumoto shows an electronic device (Figs. 3-4 and Figs. 7-9) teaching and suggesting an inward coil pattern (see Fig. 4 and Drawing 2 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 4 and Drawing 2 below), wherein a first distance (see Fig. 4 and Drawings 2 below, distance D2) between the first curved portion and the inward coil pattern (see Fig. 4 and Drawing 2 below) is substantially equal to a second distance (see Fig. 4 and Drawing 2 below, distance D1) between a distal end of the second curved portion and the inward coil pattern (see Fig. 4 and Drawing 2 below, distance D2 and distance D1 are substantially equal with element S, see Figs. 7-9).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. in view of Matsumoto et al. and Sasamori et al. as applied to claim 1 above, and further in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 3, Tonoyama et al. in view of Matsumoto et al. and Sasamori et al. shows the claimed invention as applied above but does not show an insulating wall between the plurality of coil patterns.
Nakamura et al. shows a device (Figs. 1A-2) teaching and suggesting an insulating wall (41, 42) between the plurality of coil patterns (33A, 37A, Paragraphs [0027], [0033]).

Regarding Claim 4, Nakamura et al. shows an insulator (51, 52) on an upper surface of the insulating wall (see Figs. 1A-2, Paragraphs [0028], [0035]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonoyama et al. in view of Matsumoto et al. and Sasamori et al. as applied to claim 17 above, and further in view of Choi et al. [KR 2015127490].
Regarding Claim 20, Tonoyama et al. shows an inward coil pattern (see Fig. 2 and Drawing 3 below, inward coil pattern ICP) adjacent to and spaced apart from the outermost coil pattern (see Fig. 2 and Drawing 3 below).
Tonoyama et al. in view of Matsumoto et al. and Sasamori et al. does not show a space between the inward coil pattern and a distal end of the second curved portion is substantially filled by an insulating material.
Choi et al. shows an electronic component (Figs. 1-2b) teaching and suggesting a space (see Figs. 2a-2b, space at element 30) between the inward coil pattern (see Fig. 2b and Drawing 9 below, inward coil pattern ICP) and a distal end (see Fig. 2b and Drawing 9 below, distal end DE) of the second curved portion is substantially filled by an insulating material (30, Paragraph [0056], see Figs. 2a-2b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a space between the inward coil pattern and a distal end of the second curved portion is substantially filled by an insulating material as taught by .

Claims 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [KR 2015127490] in view of Matsumoto et al. [U.S. Pub. No. 2009/0085708] Sasamori et al. [U.S. Pub. No. 2014/0062638].
Regarding Claim 9, Choi et al. shows a coil component (Figs. 1-2b) comprising:
a plurality of coil patterns (41, 42) connected to each other to form a spiral shape (Paragraph [0045]);
a lead portion (see Fig. 2b and Drawing 4 below, lead portion LP) connected to an end portion of a coil pattern (41) of the plurality of coil patterns (see Figs. 1-2b); and
a through via (see Fig. 2b and Drawing 4 below, Paragraphs [0045]-[0046], via V) directly connected to an innermost coil pattern (see Fig. 2b and Drawing 4 below, innermost coil pattern ICP) of the plurality of coil patterns (see Figs. 1-2b); and
a gap filling portion (see Fig. 2b and Drawing 4 below, gap filling portion GFP) containing a conductive material (gap filling portion GFP is part of via V, Paragraph [0046]) and at the through via (see Figs. 1-2b),
wherein the gap filling portion is spaced apart from an outward coil pattern (see Fig. 2b and Drawing 4 below, inward coil pattern ICP) by a first distance (see Fig. 2b and Drawing 4 below, distance D1), the innermost coil pattern is spaced apart from the outward coil pattern by a second distance (see Fig. 2b and Drawing 4 below, distance D2), and the first distance is substantially equal to the second distance (see Fig. 2b and Drawing 4 below, distance D1 and D2 substantially equal).
Choi et al. does not explicitly disclose the first distance is substantially equal to the second distance and the lead portion includes an opening filled with a magnetic material.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first distance is substantially equal to the second distance as taught by Matsumoto for the first and second distances as disclosed by Choi et al. to obtain desirable higher Q value (Paragraph [0007]).
Choi et al. in view of Matsumoto does not explicitly disclose the lead portion includes an opening filled with a magnetic material.
Sasamori et al. shows a device (Figs. 4-5) teaching and suggesting the lead portion (41B or 51B) includes an opening (see Figs. 4-5 and Drawing 10 below, opening O) filled with a magnetic material (see Figs. 4-5 and Drawing 10 below, opening O is filled with magnetic material form core 42, Paragraphs [0039], [0042], [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Sasamori et al. for the lead portion as disclosed by Choi et al. in view of Matsumoto to facilitate magnetic coupling and achieve spring characteristics to make contacts strongly (Paragraph [0043]).
Regarding Claim 10, Choi et al. shows the gap filling portion is integral with the through via (see Fig. 2b and Drawing 4 below). Matsumoto also shows the gap filling portion is integral with the through via (see Fig. 4 and Drawing 5 below).

Regarding Claim 13, Choi et al. shows a support member (20) supporting the plurality of coil patterns (41, 42) and including a through hole (70) in the center thereof (see Fig. 2b, Paragraph [0049]).
Regarding Claim 14, Choi et al. shows the through hole is filled with a magnetic material (55, Paragraph [0050]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Matsumoto et al. and Sasamori et al. as applied to claim 9 above, and further in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 12, Choi et al. in view of Matsumoto et al. and Sasamori et al. shows the claimed invention as applied above but does not show an insulating wall between the plurality of coil patterns.
Nakamura et al. shows a device (Figs. 1A-2) teaching and suggesting an insulating wall (41, 42) between the plurality of coil patterns (33A, 37A, Paragraphs [0027], [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating wall between the plurality of coil patterns as taught by Nakamura et al. for the first and second distances as disclosed by Choi et al. in view of Matsumoto and Sasamori et al. to facilitate insulation to prevent shorting of coils (Paragraphs [0027], [0033]).

Claims 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [KR 2015127490] in view of Hattori et al. [JP 2015-035464] and Sasamori et al. [U.S. Pub. No. 2014/0062638].
Regarding Claim 21, Choi et al. shows a coil component (Figs. 1-2b), comprising:
a plurality of coil patterns (41, 42) connected to each other to form a spiral shape (Paragraph [0045]), including an innermost coil pattern (see Fig. 2b and Drawing 4 below, innermost coil pattern ICP) and an outward coil pattern (see Fig. 2b and Drawing 4 below, outward coil pattern OCP) adjacent to and spaced apart from the innermost coil pattern (see Fig. 2b and Drawing 4 below); and
a lead portion (see Fig. 2b and Drawing 4 below, lead portion LP) connected to an end portion of a coil pattern (41) of the plurality of coil patterns (see Figs. 1-2b); and
a through via (see Fig. 2b and Drawing 4 below, Paragraphs [0045]-[0046], via V) directly connected to the innermost coil pattern (see Fig. 2b and Drawing 4 below, innermost coil pattern ICP) of the plurality of coil patterns (see Figs. 1-2b),
wherein the through via has a shape including a first side substantially parallel to the outward coil pattern (see Fig. 2b and Drawings 4 and 6 below, edge E1), a second side connected to the first side (see Fig. 2b and Drawings 4 and 6 below, edge E2) and at an angle to the first side equal to or less than 90° (see Fig. 2b and Drawing 6 below, an angle is equal to or less than 90°), and a curved side (see Fig. 2b and Drawings 4 and 6 below, curved side CS).
Choi et al. does not explicitly disclose a curved side and the lead portion includes an opening filled with a magnetic material.
Hattori et al. shows a device (Figs. 1-4) teaching and suggesting the through via (21c) have a curved side (see Figs. 1-4, Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a curved side as taught by Hattori et al. for the through via as disclosed by Choi et al. to facilitate electrical connection to an adjacent coil.

Sasamori et al. shows a device (Figs. 4-5) teaching and suggesting the lead portion (41B or 51B) includes an opening (see Figs. 4-5 and Drawing 10 below, opening O) filled with a magnetic material (see Figs. 4-5 and Drawing 10 below, opening O is filled with magnetic material form core 42, Paragraphs [0039], [0042], [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead portion includes an opening filled with a magnetic material as taught by Sasamori et al. for the lead portion as disclosed by Choi et al. in view of Hattori et al. to facilitate magnetic coupling and achieve spring characteristics to make contacts strongly (Paragraph [0043]).
Regarding Claim 22, Choi et al. shows the angle is substantially 90° (see Fig. 2b and Drawing 6 below, the angle is substantially 90°). Hattori et al. shows the curved side has a substantially constant radius of curvature (see Figs. 1-4, element 21c is circular and will have a substantially constant radius of curvature).
Regarding Claim 24, Choi et al. shows a space (see Figs. 2a-2b, space at element 30) between the outward coil pattern and the through via (see Figs. 2a-2b and Drawings 4 and 6) where it forms the angle is substantially filled by an insulating material (30, Paragraph [0056]).

    PNG
    media_image1.png
    573
    637
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    606
    676
    media_image2.png
    Greyscale

Drawing 2

    PNG
    media_image3.png
    620
    708
    media_image3.png
    Greyscale

Drawing 3

    PNG
    media_image4.png
    499
    676
    media_image4.png
    Greyscale

Drawing 4

    PNG
    media_image5.png
    642
    648
    media_image5.png
    Greyscale

Drawing 5

    PNG
    media_image6.png
    476
    704
    media_image6.png
    Greyscale

Drawing 6

    PNG
    media_image7.png
    588
    720
    media_image7.png
    Greyscale

Drawing 7

    PNG
    media_image8.png
    643
    727
    media_image8.png
    Greyscale

Drawing 8

    PNG
    media_image9.png
    514
    651
    media_image9.png
    Greyscale

Drawing 9

    PNG
    media_image10.png
    674
    605
    media_image10.png
    Greyscale

Drawing 10
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17-22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. [U.S. Pub. No. 2016-0099100] shows a device (Figs. 2A-4) teaching and suggesting the lead portion (element 131a with element 113a or element 131b with element 113b) includes an opening (see Figs. 2B and 3B, opening between elements 113a and 113b) filled with a magnetic material (see Figs. 2B and 3B, opening between elements 113a and 113b is filled with magnetic material form element 111, Paragraph [0029]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837